Citation Nr: 1742695	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  13-35 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of pulmonary tuberculosis, to include chronic obstructive pulmonary disease (COPD) and scarring of lungs.
 
2.  Entitlement to service connection for a bilateral foot condition, to include plantar warts and pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel


INTRODUCTION

The Veteran had active military service in the U.S. Army from September 1973 to October 1978. 

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In April 2017, the Veteran was afforded a videoconference hearing before the undersigned.  The hearing transcript has been associated with the claims file.  At the videoconference hearing, the Veteran submitted additional evidence with a waiver of initial Agency of Original Jurisdiction (AOJ).  38 C.F.R. § 20.1304 (2016).

Regarding the issues on appeal, although the claim was adjudicated as one for service connection for pulmonary tuberculosis, the arguments and submissions by the Veteran reflect that he is seeking service connection for pulmonary and respiratory issues that he believes are residuals from the pulmonary tuberculosis he experienced while in service.  Accordingly, the Board has decided to re-characterize the issue on appeal to encompass "residuals of pulmonary tuberculosis."  Also, the Veteran originally claimed service connection for plantar warts.  However, during his April 2017 Board hearing, the Veteran clarified that his main issue was pes planus.  Therefore, the Board has re-characterized the issue to reflect this.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Residuals of Pulmonary Tuberculosis

The Veteran is claiming service connection for residuals of pulmonary tuberculosis.  Service treatment records show that the Veteran was treated for tuberculosis in 1977 while in service.  After service, he did not seek any treatment for his lung condition until he was hospitalized for such in March 2011.  Private treatment records reveal a diagnosis of COPD.  

In February 2012, the Veteran was afforded a VA examination for his respiratory conditions.  The Veteran reported having tuberculosis in service with no follow-up until he was hospitalized for "double pneumonia" in March 2011.  He also reported that his lung capacity was greatly diminished, was easily fatigued, and experienced shortness of breath with minimal exertion.  It was the Veteran's opinion that his previous tuberculosis contributed to his dyspnea.  After a physical examination, the examiner diagnosed resolved pulmonary tuberculosis, no objective evidence of latent tuberculosis or any tuberculosis sequelae, and COPD which was not related to the resolved pulmonary tuberculosis.  The examiner also reviewed the claims file and opined that the Veteran's resolved pulmonary tuberculosis was caused by the tuberculosis he experienced in service; however, there was no objective evidence to support that he had a chronic lung condition related to tuberculosis.  The examiner explained that the Veteran was diagnosed with active pulmonary tuberculosis in service, for which he was treated in service.  Currently, there was no objective evidence of latent tuberculosis or any sequelae.  The examiner also stated there was no objective evidence that the Veteran's resolved pulmonary tuberculosis caused or aggravated his COPD.  

During the Veteran's April 2017 hearing before the Board, the Veteran testified that he had an 8 centimeter hole in his right lung with scar tissue, which caused him to get double pneumonia in approximately 2011.  He also testified that he continued to take medication for the lungs, and contended that his respiratory issues were related to his military service, and specifically his tuberculosis therein.  To support his claim, the Veteran submitted a portion of a VA consultation report dated September 2016 wherein his treating pulmonologist noted that the Veteran had findings consistent with "some form of non invasive aspergillus infection" and "at the least, a fungus ball."  His treating pulmonologist also stated that the Veteran's CT scan showed "some associated pleural reaction, scarring vs infiltrate and bronchiectasis," and indicated that these findings "could be the residua of his previous [tuberculosis] or could be an indication of early chronic cavitary aspergillosis or even bronchopulmonary aspergillosis."

In light of the additional findings noted in the September 2016 VA consultation report, which were not addressed by the February 2012 VA examination report, a remand is warranted to afford the Veteran a new VA examination to address these issues.  

Also, in a March 2012 letter, the Veteran stated that he had received treatment for his respiratory problems at the Tallahassee Memorial Hospital and the HealthSouth Rehabilitation Hospital of Tallahassee.  Furthermore, other evidence in the record indicates that the Veteran also receives treatment from the VA Medical Center (VAMC) in Lake City, Florida and from a VA Clinic in Tallahassee, Florida.  See February 2016 Medical Treatment Record and April 2017 Statement in Support of Claim.  Also, the Veteran testified at the April 2017 Board hearing that he receives disability benefits from the Social Security Administration (SSA) as a result of his lung condition.  As none of these records have been obtained, a remand is warranted in order to obtain these records.  Finally, during his April 2017 Board hearing, the Veteran said that he went to the hospital in Lake City, but did not specify whether it was a VA hospital or a private hospital.  Therefore, this should be clarified on remand and appropriate records should be obtained.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(2) (2016).

Bilateral Foot Condition

The Veteran is seeking service connection for his bilateral foot condition.  During his April 2017 Board hearing, the Veteran asserted that while in service, his feet went flat from wearing boots and warts appeared on the bottoms of his feet.  The Veteran clarified that the disability he was claiming was actually pes planus and not plantar warts.  As mentioned in the Introduction, the Board has re-characterized the issue to reflect this.  

In February 2012, the Veteran was provided a VA examination for his skin condition.  The Veteran was diagnosed with plantar warts.  The VA examiner stated that VA computerized patient record system (CPRS) showed a diagnosis of plantar warts dated September 2011.  The VA examiner opined that he could not resolve the issue as to whether the Veteran's plantar warts were at least as likely as not incurred in or caused by plantar warts that occurred while the Veteran was in service.  Per the VA examiner's review of the medical record, the Veteran was diagnosed with plantar warts while in the service, but the exact location of the plantar warts was not documented.  The VA examiner explained that current medical literature showed that most warts resolved on their own without treatment within a couple of years.  The VA examiner stated it would have been speculative to report that the Veteran's plantar warts were the same plantar warts diagnosed 34 years ago.  

The February 2012 VA examination did not address whether the Veteran's claim of pes planus was related to his in service activities.  Therefore, a remand is warranted for a new VA examination to address this issue.  

Finally, in a March 2012 letter, the Veteran stated that he only received treatment for his bilateral foot problem at the VA clinic in Tallahassee and at Rehab Engineering LLC in Tallahassee.  The record reflects that these records have not been obtained.  Therefore, a remand is warranted to obtain these medical records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(2) (2016).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records, including VA outpatient treatment records, from January 2011 to the present relating to the Veteran's claims for service connection for a bilateral foot condition and residuals of pulmonary tuberculosis.  Specifically, the RO should obtain records from the VA Clinic in Tallahassee, the VAMC in Lake City, Florida, and from any other VA treatment facility identified by the Veteran.  Also, the RO should have the Veteran identify where his most recent hospitalizations occurred and obtain records from those indicated sources.  

2.  With the Veteran's assistance, obtain all relevant private treatment records, from January 2011 to the present, relating to the Veteran's claims for service connection for a bilateral foot condition and residuals of pulmonary tuberculosis.  Specifically, the RO should obtain records from the Tallahassee Memorial Hospital, the HealthSouth Rehabilitation Hospital of Tallahassee, Rehab Engineering LLC, and from any other private treating provider identified by the Veteran.  

3.  Contact SSA and secure for the record copies of all medical records considered in their determination of the Veteran's claim for SSA disability benefits.  

4.  If none of the above records are available, the reason for their unavailability must be explained for the record and the Veteran and his representative notified in accordance with 38 C.F.R. § 3.159(e) (2016).  

5.  Schedule the Veteran for a new VA examination to determine the nature and etiology of the Veteran's lung condition.  All necessary tests should be performed.  The record, including a copy of this remand, must be made available to and reviewed by the examiner.  The VA examiner should address the following:

Whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's scarring of the lungs, aspergillosis, or any other diagnosed lung condition not including COPD, is related to his military service.  The examiner should consider the September 2016 VA consultation report submitted by the Veteran at the time of his April 2017 Board hearing.  Also, the examiner should state whether any of the Veteran's diagnoses are attributable to his use of tobacco products.  

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.  

6.  Schedule the Veteran for a new VA examination to determine the nature and etiology of the Veteran's bilateral foot condition.  All necessary tests should be performed.  The record, including a copy of this remand, must be made available to and reviewed by the examiner.  The VA examiner should address the following:

Whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's pes planus, or any other diagnosed foot condition other than plantar warts, is related to his in-service activities.

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.  

7.  After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the claim.  If any of the issues remain denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

